EXHIBIT H
1 Monica M. Ryden (State Bar No. 023986)
  JACKSON LEWIS P.C.
2 2111 East Highland Avenue, Suite B-250
3 Phoenix, AZ 85016
  Telephone: (602) 714-7044
4 Facsimile: (602) 714-7045
  monica.ryden@jacksonlewis.com
5
  Attorneys for Defendants
6
7                           ARIZONA SUPERIOR COURT

8                                       MARICOPA COUNTY
9
     Peter Strojnik,                              Case No.: CV2020-055501
10
                    Plaintiff,
11                                                      NOTICE OF FILING
            v.                                         NOTICE OF REMOVAL
12
     W2005 New Century Hotel Portfolio,
13   L.P. dba Hampton Inn By Hilton
14   Phoenix / Chandler; Hilton Worldwide
     Holdings Inc.,
15
                   Defendants.
16
17
     TO:    CLERK OF COURT, SUPERIOR COURT OF THE STATE OF ARIZONA,
18
     COUNTY OF MARICOPA:
19
            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441,
20
     and 1446, Defendants W2005 New Century Hotel Portfolio, L.P. dba Hampton Inn By
21
     Hilton Phoenix/Chandler (“W2005”) and Hilton Worldwide Holdings Inc. (“Hilton”)
22
     (collectively “Defendants”) serve this Notice that they have filed a Notice of Removal
23
     of the above-captioned action from this Court to the United States District Court for the
24
     District of Arizona. A true and correct copy of the Notice of Removal is attached as
25
     Exhibit 1 and is incorporated by reference. As provided in 28 U.S.C. § 1446(d), this
26
     Notice effects the removal of this action, and this Court shall proceed no further unless
27
     and until this case is remanded.
28

                                                 1
1
     DATED November 25, 2020.
2
3                               JACKSON LEWIS P.C.

4                               By:/s/ Monica M. Ryden
5                                  Monica M. Ryden
                                   Attorneys for Defendants
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  2
 1
                                   CERTIFICATE OF SERVICE
 2
              I hereby certify that on November 25, 2020, I electronically transmitted this
 3
     document to the Clerk’s Office using the AZTurboCourt System for filing, and sent a
 4
     copy via e-mail and U.S. Mail to:
 5
 6 Peter Strojnik
   7847 N. Central Avenue.
 7 Phoenix, AZ 85020
   ps@strojnik.com
 8
 9
10 By: /s/ Susan Johnson
11
     4847-6998-2929, v. 1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
